Exhibit 99.1 FOR IMMEDIATE RELEASE CONTACT:Paul D. Geraghty, President and CEO PHONE:215-513-2391 HARLEYSVILLE NATIONAL CORPORATION ISSUES TRUST PREFERRED SECURITIES HARLEYSVILLE, PA (August 23, 2007) - Harleysville National Corporation (HNC) (NASDAQ: HNBC), announced that HNC Statutory Trust IV, a Delaware statutory trust subsidiary of Harleysville National Corporation (the “Trust”), has completed an offering of $22,500,000 ofCapital Securities with a fixed rate (6.35%) for the first five (5) years and a floating rate (three month LIBOR plus a margin of 1.28%) for the remaining 25 years, which represent undivided beneficial interests in the assets of the Trust. HNC anticipates using the proceeds for general corporate purposes including funding of the East Penn Financial Corporation acquisition scheduled to close in the fourth quarter of 2007. Harleysville National Corporation, with assets of $3.3 billion, is the holding company for Harleysville National Bank (HNB).Investment Management and Trust Services are provided through Millennium Wealth Management, a division of HNB, with assets under management of $3.2 billion.Harleysville National Corporation stock is traded under the symbol "HNBC" and is commonly quoted on the NASDAQ Global Select Market®. For more information, visit the Harleysville National Corporation website at www.hncbank.com This press release may contain forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995.Actual results and trends could differ materially from those set forth in such statements due to various factors.Such factors include the possibility that increased demand or prices for the Corporation’s financial services and products may not occur, changing economic and competitive conditions, technological developments, and other risks and uncertainties, including those detailed in the Corporation’s filings with the Securities and Exchange Commission.
